Citation Nr: 0508861	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a cervical 
spine disorder, to include arthritis.

On December 2003 the veteran perfected his appeal and elected 
to have the case decided without a hearing.   


REMAND 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  The relevant 
evidence is summarized below.  

Service medical records reflect that in January 1975 the 
veteran was involved in a car accident.  The veteran reported 
feeling pain in his neck as a result of the accident.  A 
service medical record dated July 1976 showed that the 
veteran complained of soreness of the neck during physical 
training.  The clinician noted that the veteran had muscle 
neck spasms due to sleeping on the neck.  The military 
discharge physical examination of May 1999 was negative for 
any findings regarding the veteran's cervical spine.  The 
neck was described as supple and non-tender.  

A December 2001 report prepared by a private neurologist 
stated that the veteran's cervical spine condition began 
after he injured himself when he fell in a theater a year and 
a half prior to the consult.  The veteran reported that as a 
result of this injury he had had hurt his chest, fractured 
his right pinky and sprained his ribs.  A few days after the 
incident the veteran began experiencing pain and stiffness of 
the neck.  The neurologist indicated that he had reviewed the 
veteran's medical history with the veteran, along with 
contemporary medical reports from DACH that showed x-rays of 
the c-spine.  The neurologist found that the veteran suffered 
from left sided neck pain radiating to the left arm with 
paresthesias.  

A radiology report of the veteran's cervical spine dated 
January 2002 showed moderate to moderately severe 
uncovertebral and facet joint degenerative joint disorder at 
the 5-6 level, and on the left at the 6-7 level.  

In May 2002 the veteran applied for service connection for a 
cervical spine disorder, to include arthritis.  The veteran 
stated that he had experienced neck pain for many years, 
radiating to the left arm.  He believed his painful condition 
was related to the whiplash injury that occurred while he was 
in service.  

In July 2003 the veteran underwent a VA examination.  The 
veteran reported a whiplash injury during service.  He denied 
unsteadiness or falling.  The VA examiner found that the 
veteran suffered from degenerative joint disease, 
degenerative disc disease, and chronic cervical spine spasm.  
He found that the service medical records were negative for 
any complaints regarding the cervical spine during the two 
decades of service.  The VA examiner indicated that he had 
reviewed the veteran's case file in preparation for the 
examination and the report.  Additionally, the veteran 
presented a January 2002 MRI report for the examiner's 
review.  The VA examiner stated the opinion that it was less 
likely than not that the veteran's current neck condition was 
etiologically related to his military service.

A medical report from DACH dated September 2003 noted that 
the veteran suffered from chronic neck pain and radicular 
pain secondary to a motor vehicle accident in 1975.  The 
private clinician reviewed an MRI report from January 2002 
that showed disc degeneration in C4-C7, as well as facet 
joint degeneration and foraminal narrowing at C5and C6-C7.  
The clinician opined that the veteran's cervical spine 
osteoarthritis was consistent with the injury sustained in 
the motor vehicle accident of January 1975.  

Although the RO obtained records from DACH, the radiology 
reports that were referred to in the December 2001 report 
prepared by a private neurologist are not in the case file.  
That is, it is apparent that the DACH records that are absent 
from the case file include the results of an X-ray 
examination of the cervical spine that predate the December 
2001 report.  As noted above, the veteran was discharged from 
service in September 1999, after approximately 27 years of 
active duty.

Given the veteran's history of an injury within a year of 
service, the possibility that an X-ray examination of the 
cervical spine may have been taken at that time, and the 
severity of the veteran's degenerative joint disease of the 
cervical spine as shown in the January 2002 radiology report, 
the DACH records that predate the December 2001 private 
medical report could contain X-ray evidence of arthritis of 
the cervical spine within one year from discharge from 
service.  Accordingly, the RO must obtain copies of the 
veteran's medical records from DACH, to include any radiology 
reports that may be available dated prior to December 2001.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2004).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
medical records from DACH, to include any 
radiology reports, dated prior to 
December 2001.  Any evidence obtained 
should be incorporated into the claims 
file.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for service connection for a cervical 
spine disorder, to include arthritis, 
with consideration of all of the evidence 
obtained since the issuance of the 
Supplemental Statement of the Case in 
March 2004.

3.  If any benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the 
evidence added to the record since the 
March 2004 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




